DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response, filed 8/10/2022, has been entered and made of record. Claims 1,2,4-8, and 15 are pending in the application.

Response to Arguments
Applicant's arguments regarding claims 1 and 15 and the Examiner’s combination of Seol et al. and Lau et al. under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues against the validity of the Examiner’s combination to render claims 1 and 15 obvious. Specifically, Applicant principally argues that Lau et al. only discloses that the radius of curvature of the image sensor is equal to a distance between a pivot point of a lens, not a reflection/reflective module/member as required by the claims, and a center of the image sensor. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the remarks, Applicant fails to substantively discuss Seol’s disclosure, which the Examiner submits is crucial to understanding the result of the reference’s combination with Lau et al. Seol et al. discloses a camera module with an optical image stabilization system. The system includes an optical reflector that is rotated to stabilize light entering the camera module. Notably, Fig. 2 sufficiently establishes that the center of the optical reflector represents a stable (i.e., non-translating nor non-shifting) pivot point for the rotating stabilization system. That is, the optical reflector’s pivoting/rotation affects stabilization for the camera module, not a translating or shifting lens (see para. [0039] of Seol et al.). Stabilized light then proceeds toward lenses and an image sensor. Returning now to Lau et al., in paras. [0087]-[0090] the reference notes that a non-stationary (translating and shifting) pivot point can lead to the blurriness of the image at the periphery of a curved image sensor. Therefore, to optimize image quality, Lau et al. states “[t]he location of the pivot point of the lens carrier 216 can be closely matched with radius of curvature (RoC) of the curved photo-sensor 114.” As illustrated in Fig. 8D, this is achieved by equalizing the image sensor’s radius of curvature and the distance between the pivot point and the center of the image sensor.
Applicant is correct; Lau et al. does not disclose that a reflecting element is positioned at the stabilizing pivot point. Rather, a lens is. However, in the context of optimizing image quality in a curved imaging system, the Examiner submits that the element that performs stabilization/pivoting is not nearly as important as its location when stabilizing/pivoting. In para. [0087]-[0090], Lau et al. lays the groundwork for one of ordinary skill in the art to seek an optical system with a stable pivot point that can be used with a curved imaging system, and Seol et al. discloses a well-known stabilizing design for a camera module with that stable pivot point. From p. 9 of the previous Office action, “[w]ith a reflective camera module like Seol’s, the pivot point for rotational image stabilization is stationary. Therefore, any blurriness of the captured image at the periphery can be alleviated due to the use of Seol’s dedicated set of focusing and zooming lenses that will not change the rotational pivot point, unlike Lau’s design.” 
Applicant further asserts that “one of ordinary skill in the art would appreciate that the distance between any reflecting module and the curved photo-sensor would be much greater than the radius of curvature of the curved photo-sensor because such a reflecting module would be located farther back along the optical axis from the pivot point.” This would only be the case if Seol’s lenses translated, shifted, or pivoted to stabilize light. However, as Seol et al. notes in para. [0039], they do not; the optical reflector pivots. And, given the disclosure of Lau et al. in paras. [0087]-[0090], Lau et al. would want the lenses stable in a curved image sensing system to prevent blurriness at the curved image sensor’s periphery.   
 
Claim Objections
Claim 15 is objected to because of the following informalities: On the last line of the claim, “reflection” should be changed to “reflective.” 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5,7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161) in view of Lau et al. (US 2018/0316847).
	As to claim 1, Seol et al. teaches a camera module (Fig. 1, actuator “1000” with the photographing device noted in [0038], lines 1-4), comprising: 
a lens module (Fig. 1, lens “210”) comprising lenses ([0035], lines 1 and 2); 
a reflection module (Fig. 2, optical reflector “110,” support frame “120,” and middle frame “130”) disposed on an object side of the lens module (Figs. 1 and 2), and configured to change a path of light so that the light incident on the reflection module is directed toward the lens module ([0043]); and 
an image sensor disposed on an image side of the lens module ([0038], lines 1-4), 
wherein the reflection module is configured to be rotated with respect to a first axis and a second axis perpendicular to the first axis ([0059]). 
The claim differs from Seol et al. in that it requires (1) that the imaging plane of the image sensor comprises a curved surface and (2) that a radius of curvature of the curved surface is equal to a distance from a center of a reflecting surface of the reflection member to a center of the image sensor. However, in the same field of endeavor, Lau et al. discloses an imaging device (Fig. 1, imaging device “100”) comprises an optical image stabilization system (Fig. 1, lens control apparatus “102”) that rotates a lens ([0060], lines 9-13) to redirect light toward an image sensor with a curved image plane (1) (Fig. 1, curved photo-sensor “114”). Additionally, in paras. [0087]-[0090], Lau et al. discusses how image quality suffers at the periphery of a curved image sensor as a stabilizing lens is shifted and translated relative to the image sensor. Therefore, to optimize image quality, Lau et al. notes that the stabilizing lens’s pivot point is closely matched to the center of a circle that the curved image sensor would trace if extended (2) (Fig. 8D; [0090], lines 1-8). That is, the radius of curvature of the image sensor is equal to the distance between the stabilizing lens’s pivot point and the center of the image sensor. Figs. 8B and 8C illustrate practical examples of Lau’s system; Fig. 8D illustrates the ideal case with a stable pivot point, where the radius of curvature of the image sensor remains equal to the distance between the stabilizing lens’s pivot point and the center of the image sensor. 
In light of the teaching of Lau et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace Seol’s presumably planar image sensor/photographing device with the curved image sensor of Lau et al. because Seol’s reflective camera module design would be particularly suited to use of a curved image sensor. More specifically, as noted above, Lau et al. discusses how translation of the lens for either focusing or image stabilization results in blurriness of the captured image at the periphery of the image sensor. With a reflective camera module like Seol’s, the pivot point for rotational image stabilization is stationary. Therefore, any blurriness of the captured image at the periphery can be alleviated due to the use of Seol’s dedicated set of focusing and zooming lenses that will not change the rotational pivot point, unlike Lau’s design.   
	As to claim 2, Seol et al., as modified by Lau et al., teaches the camera module of claim 1, wherein the curved surface is concave toward the lens module (see Lau et al., Fig. 1).
	As to claim 3, Seol et al., as modified by Lau et al., teaches the camera module of claim 2, wherein a radius of curvature of the curved surface is equal to a distance from a center of a reflecting surface of the reflection module to a center of the image sensor (see Lau et al., Fig. 8D; [0090], lines 1-8).
	As to claim 4, Seol et al., as modified by Lau et al., teaches the camera module of claim 1, further comprising: 
a housing accommodating the reflection module (see Seol et al., Fig. 2, base frame “140” and circuit board “160”); and 
a ball member in contact with the reflection module and the housing (see Seol et al., Fig. 4A, balls “180-2”), 
wherein the reflection module is supported in a rotatable manner by the ball member (see Seol et al., [0082] and [0083]).
As to claim 5, Seol et al., as modified by Lau et al., teaches the camera module of claim 4, further comprising a first magnet (see Seol et al., Fig. 4A, magnet “135”) mounted on a first surface in which the reflection module and the housing oppose each other in an incident direction of the light (see Seol et al., Fig. 2), and a first coil (see Seol et al., Fig. 2, coil “150-2”) mounted on a second surface in which the reflection module and the housing oppose each other in the incident direction of the light (see Seol et al., Fig. 2).
As to claim 7, Seol et al., as modified by Lau et al. and Hu et al., teaches the camera module of claim 4, further comprising a second magnet (see Seol et al., Figs. 2 and 3, first magnet “121”) mounted on a first surface in which the reflection module and the housing oppose each other in a direction perpendicular to an incident direction of the light (see Seol et al., Figs. 2 and 3), and a second coil (see Seol et al., Figs. 2 and 3, first coil “150-1”) mounted on a second surface in which the reflection module and the housing oppose each other in the direction perpendicular to the incident direction of the light (see Seol et al., Figs. 2 and 3).

The combination of Seol et al. and Lau et al. detailed above in claim 1 forms the basis for the rejection of claim 15 that follows.
As to claim 15, Seol et al., as modified by Lau et al., teaches a camera module (see Seol et al., Fig. 1, actuator “1000” with the photographing device noted in [0038], lines 1-4), comprising: 
a lens module (see Seol et al., Fig. 1, lens “210”) comprising lenses aligned along an optical axis ([0035]); 
a reflective member (see Seol et al., Fig. 2, optical reflector “110”) configured to redirect light incident on a surface thereof toward the lens module (see Seol et al., [0043]), and configured to be rotated in two directions around an axis perpendicular to the optical axis (see Seol et al., [0059]); and 
an image sensor comprising a curved imaging plane (see Lau et al., Fig. 1, curved photo-sensor “114”) configured to receive the light redirected toward the lens module after the light has passed through the lenses (see Seol et al., [0038], lines 1-4), 
wherein a radius of curvature of the image sensor is equal to the distance between the center of a reflective surface of thereflective member and the center of the image sensor (see Lau et al., Fig. 8D; [0090], lines 1-8; note, also Figs. 2 and 6 of Seol et al.).

2.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2018/0239161) in view of Lau et al. (US 2018/0316847) and further in view of Hu et al. (US 2018/0329276).
	As to claims 6 and 8, Seol et al., as modified by Lau et al., teaches the camera module of claims 5 and 7. The claims, however, differ from claims 5 and 7 in that they require  
a first/second elastic member configured to elastically support the reflection module, 
wherein the first/second elastic member comprises a first/third elastic body and a second/fourth elastic body, respective first ends of the first/third elastic body and the second/fourth elastic body being connected to the housing, and respective second ends of the first/third elastic body and the second/fourth elastic body being connected to the reflection module, and 
the first/third elastic body and the second/fourth elastic body are configured to allow one of the first/third elastic body and the second/fourth elastic body to be compressed and the other of the first/third elastic body and the second/fourth elastic body to be tensioned, when the reflection module rotates.
In the same field of endeavor, Hu et al. discloses a reflective camera module (Fig. 2, optical system “100” with light-sensing element “400”) comprising a reflecting module (Fig. 2, reflecting unit “302”) that redirects light on a first axis to a lens and image sensor on a second axis perpendicular to the first axis (Fig. 2, “IL” vs. “RL”). The reflecting module is rotatable ([0038]) and includes a support frame (Fig. 2, outer frame “304”) that connects to a base housing (Fig. 2, base “312”) via four elastic members (Fig. 2, elastic members “314”), two of which compress and the other two tense during module rotation about a specific axis (Fig. 4; [0038]; {As the reflecting unit is rotatable about the Ax axis, the top elastic members will either compress or tense depending on the rotation direction, and the bottom elastic members will compress or tense converse to the compression or tension of the top elastic members.}). In light of the teaching of Hu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to connect elastic members between at least Seol’s middle frame and base frame because an artisan of ordinary skill in the art would recognize that the natural potential energy established in the springs during reflector rotation can restore the position of the optical reflector after stabilization, thereby alleviating the need to provide additional electrical restoring energy.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US 2016/0062084) discloses a curved image sensing system having a prism on the system’s optical axis. However, the prism does not reflect light toward lenses as required by the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/28/2022